                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                              :
 BRANDON MICHAEL GRAY,                        :
     Plaintiff,                               :          CASE NO. 3:19-cv-1291 (MPS)
                                              :
         v.                                   :
                                              :
 M. LICON-VITALE, et al.,                     :
       Defendants.                            :          NOVEMBER 12, 2019
                                              :
_____________________________________________________________________________

                                  INITIAL REVIEW ORDER

       Plaintiff Brandon Michael Gray, incarcerated at the Federal Correctional Institution in

Danbury, Connecticut, filed this case under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 288 (1971). The plaintiff names four defendants, Warden M.

Licon-Vitale, Associate Warden D. Womeldorf, Associate Warden Comstock, and the Bureau of

Prisons. He contends that the defendants discriminated against him because of his disability and

have denied him due process, free speech, and equal protection of the laws by denying him

access to email to contact his family. The plaintiff does not request any relief in his complaint.

He also has filed a motion for appointment of counsel and two motions to amend his complaint,

neither of which includes a proposed amended complaint.

       The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner

pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing
Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, the plaintiff is proceeding in

forma pauperis.

        Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and

to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when a plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

        “Although courts must interpret a pro se complaint liberally, the complaint will be

dismissed unless it includes sufficient factual allegations to meet the standard of facial

plausibility.” See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

I.      Allegations

        The plaintiff suffers from Intellectual Developmental Disorder, which he alleges renders

him “unable to obtain community and family ties with the outside world.” ECF No. 1 ¶ 2. The

plaintiff contends that “courts have deemed letter writing as an unmeaningful way of contact,”

and argues that email is an essential means of contact with family. Id. ¶ 4. Correctional staff

have restricted the plaintiff’s access to email. Id. ¶ 3. The plaintiff contends that letters, phone

calls, and visits are limited and costly while email is quick, efficient and cheap. Id. ¶ 5.

        Bureau of Prisons Program Statement 4500.11 provides that an inmate should not be

restricted from email access solely because he was convicted of a sex offense. Id. ¶ 7. Other

                                                   2
inmates convicted of more serious crimes, such as drug offenses, murder, and armed robbery,

have email access. Id. ¶ 8. Also, other inmates with sex offenses including possession of child

pornography and sexual exploitation of a minor have email access. Id. ¶¶ 9-10.

II.    Analysis

       The plaintiff alleges that the defendants have discriminated against him in violation of his

rights under the Rehabilitation Act, and denied him free speech, due process and equal protection

of the laws. In his first motion to amend, the plaintiff states that he seeks monetary relief for

negligence and intentional infliction of emotional distress. ECF No. 10 at 1. In his second

motion to amend, the plaintiff submits a letter he sent the warden about access to the prison

email system. ECF No. 12.

       A.       Motions to Amend

       By order filed September 19, 2019, the Court informed the plaintiff that, if he wanted to

amend his complaint, he must do so by filing an amended complaint on the docket. The Court

also informed the plaintiff that any amended complaint would completely replace the original

complaint. ECF No. 9. The Court received the plaintiff’s motions to amend on September 26

and 30, 2019. Thus, the plaintiff may not have received the Court’s order before submitted his

motions. As it does not appear that the plaintiff intended either submission to completely replace

his original complaint, both motions are denied. The Court notes that the plaintiff has been

granted an extension of time, until November 25, 2019, to respond to the Court’s order. ECF

No. 16. Thus, the Court assumes that the plaintiff intends to submit a proper amended complaint

by that date.



                                                  3
       B.      Bureau of Prisons

       The plaintiff has included the Bureau of Prisons (“BOP”) as a defendant. In Bivens, the

Supreme Court permitted suits against federal officials in their individual capacities for violation

of constitutional rights. Thus, the defendants must be individual federal officers. The BOP, a

federal agency, cannot be sued under Bivens. See Correctional Services Corp. v. Malesko, 534

U.S. 61, 72 (2001) (“The prisoner may not bring a Bivens claim against the officer’s employer,

the United States, or the BOP.”); see also Robinson v. Overseas Military Sales Corp., 21 F.3d

502, 510 (2d Cir. 1994) (noting that United States and federal agencies are protected by

sovereign immunity from Bivens actions). Any claims against the BOP are dismissed pursuant

to 28 U.S.C. § 1915A(b)(2).

       C.      Personal Involvement

       A Bivens claim seeks to hold persons acting under color of federal law accountable for

their conduct that violates a plaintiff’s constitutional rights. See Arar v. Ashcroft, 585 F.3d 559,

571 (2d Cir. 2009) (“The purpose of the Bivens remedy ‘is to deter individual federal officers

from committing constitutional violations.’”) (quoting Malesko, 534 U.S. at 70). To do so, the

plaintiff must allege that the individual federal defendants directly participated in the alleged

constitutional violation. Turkmen v. Hasty, 789 F.3d 218, 233 (2d Cir. 2015) (Bivens remedy

cannot be premised on vicarious liability), (reversed in part, vacated in part on other grounds);

Arar, 585 F.3d at 569.

       The plaintiff does not mention any of the individual defendants in his complaint. He

references Warden Licon-Vitale in his first motion to amend, the attachment to which attempts to

assert a claim against Warden Licon-Vitale for intentional infliction of emotional distress. ECF

                                                  4
No. 10 at 1, 3. Bivens only permits the plaintiff to assert constitutional violations. Thus, a state

tort claim for intentional infliction of emotional distress is not cognizable under Bivens.

        The plaintiff’s second motion to amend consists of several documents. One is a letter to

Warden Licon-Vitale regarding email access. If submitted with an amended complaint alleging

her involvement, this letter could support a claim against Warden Licon-Vitale. The Court

assumes that the plaintiff will assert such a claim in the amended complaint he has been afforded

time to file.

        As there is no reference to defendants Womeldorf or Comstock in the complaint or any

document submitted with the motions to amend, the claims against them are dismissed.

        D.      Bivens Claims

        The Supreme Court has recognized a Bivens remedy in only three circumstances. The

Court originally implied a private right of action under the Fourth Amendment against FBI

agents for an unreasonable search and seizure claim when the defendants handcuffed a man in

his home without a warrant. Bivens, 403 U.S. at 389, 397. The Supreme Court has since

recognized Bivens claims under the Fifth Amendment’s Due Process Clause for gender

discrimination when a congressman fired his female secretary, Davis v. Passman, 442 U.S. 228

(1979), and under the Eighth Amendment’s prohibition against cruel and unusual punishment

when prison officials failed to treat an inmate’s asthma, resulting in the inmate’s death. Carlson

v. Green, 446 U.S. 14 (1980).

        In Ziglar v. Abbasi, 137 S. Ct. 1843 (2017), the Supreme Court made clear that courts

should not imply rights and remedies under Bivens beyond the three contexts already recognized.

In Ziglar, the Court provided a two-step analysis to determine whether to imply a Bivens cause

                                                  5
of action in a new context. The Court held that “[i]f the case is different in a meaningful way

from previous Bivens cases decided by [the Supreme] Court, then the context is new.” Id. at

1859. The Supreme Court offered the following “examples that might prove instructive”:

          A case might differ in a meaningful way because of the rank of the officers
          involved; the constitutional right at issue; the generality or specificity of the
          official action; the extent of judicial guidance as to how an officer should respond
          to the problem or emergency to be confronted; the statutory or other legal
          mandate under which the officer was operating; the risk of disruptive intrusion by
          the Judiciary into the functioning of other branches; or the presence of potential
          special factors that previous Bivens cases did not consider.

Id. at 1859–1860.

          If a case implicates a new Bivens context, the court then considers whether “Congress has

created ‘any alternative, existing process for protecting the [injured party’s] interest’ that itself

may ‘amoun[t] to a convincing reason for the Judicial Branch to refrain from providing a new

and freestanding remedy in damages.” Id. at 1858. Notwithstanding whether an alternative

remedy exists, “[t]he Court’s precedents now make clear that a Bivens remedy will not be

available if there are ‘special factors counselling hesitation in the absence of affirmative action

by Congress.’” Id. at 1857 (quoting Carlson, 446 U.S. at 18 (quoting Bivens, 403 U.S. at 396)).

          The plaintiff asserts a claim for violation of his rights under the Rehabilitation Act. As

the Act is a federal statute, not a constitutional provision, this claim is not cognizable in a Bivens

action.

          The plaintiff’s other claims are for violation of his First Amendment right to freedom of

speech, and his Fifth Amendment rights to due process and equal protection of the laws, all

relating to the denial of email access in prison. These are different claims from those previously



                                                    6
recognized under Bivens. Thus, the Court must conduct the analysis set forth in Ziglar to

determine whether any claims are cognizable under Bivens.

       However, the Court notes that the plaintiff has been granted an extension of time, until

November 25, 2019, presumably to file an amended complaint. Accordingly, the Court will

defer the initial review of the plaintiff’s claims until November 25, 2019. If no amended

complaint is filed by that date, the Court will conduct an initial review based on the original

complaint only.

III.   Motion for Appointment of Counsel

       The plaintiff seeks appointment of pro bono counsel in this action pursuant to 28 U.S.C.

§ 1915. The Second Circuit repeatedly has cautioned the district courts against the routine

appointment of counsel. See, e.g., Ferrelli v. River Manor Health Care Center, 323 F.3d 196,

204 (2d Cir. 2003); Hendricks v. Coughlin, 114 F.3d 390, 393 (2d Cir. 1997). The Second

Circuit also has made clear that before an appointment is even considered, the indigent person

must demonstrate that he is unable to obtain counsel. Saviano v. Local 32B-32J, 75 F. App’x 58,

59 (2d Cir. 2003) (quoting Cooper v. A. Sargenti Co., 877 F.2d 170, 173 (2d Cir. 1989)). In his

motion for motion for appointment of counsel, the plaintiff states that he has no access to the

names of any attorneys. Thus, he has made no efforts to obtain legal assistance.

       Even if he had made some attempts to obtain legal assistance, the Second Circuit also has

cautioned the district courts against the “routine appointment of counsel” and reiterated the

importance of requiring an indigent to “pass the test of likely merit.” Cooper, 877 F. 2d at 173-

74. The court explained that “even where the claim is not frivolous, counsel is often

unwarranted where the indigent’s chances of success are extremely slim.” Id. at 171. The

                                                 7
current record, consisting only of the complaint which will likely be amended soon, is

insufficient to determine whether the plaintiff’s claims possess likely merit. Thus, appointment

of counsel is premature. The motion for appointment of counsel is denied without prejudice to

refiling at a later stage of litigation.

IV.     Conclusion

        The claims against the BOP are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(2)

because the BOP is protected by sovereign immunity. The claims against defendants Womeldorf

and Comstock are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for lack of involvement.

        The plaintiff’s motions to amend [ECF Nos. 10, 12] are DENIED. His motion for

appointment of counsel [ECF No. 6] is DENIED without prejudice.

        The Court defers initial review of the complaint against defendant Licon-Vitale until

November 25, 2019, when the anticipated amended complaint should be filed.

        SO ORDERED this 12th day of November 2019 at Hartford, Connecticut.

                                                    /s/
                                             Michael P. Shea
                                             United States District Judge




                                                8
